DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
Regarding limitations recited in claims 1, 3-4, 6-8, 10-13, 15-16, 30-31, and 33-35, which are directed to a manner of operating the disclosed device, it is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  Further, it has been held that process limitations do not have patentable weight in an apparatus claim.  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.”  A recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform.  The recitation of a new intended use for an old product does not make a claim to that old product patentable.  In re Schreiber, 44 USPQ2d 1429 (Fed. Cir. 1997).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-4, 6-8, 10-13, and 33 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wunderlich et al. (Differential capillary viscometer for measurement of non-Newtonian fluids).
Regarding claim 1, Wunderlich discloses a device comprising:
two or more viscometers, wherein the two or more viscometers includes a first viscometer adapted to apply a first shear rate to a sample solution and a second viscometer adapted to apply a second shear rate the sample solution, the second shear rate being different from the first shear rate (Fig. 1, see: reference channel, analyzer channel);
wherein the first viscometer has a first radius and the second viscometer has a second radius that is different from the first radius (Fig. 1, see: dr, da);
wherein the first viscometer and the second viscometer are operable to make continuous measurements of viscosity of the sample solution at different shear rates (Fig. 1, see: flow through configuration);
(pg. 21732/3.2 Detection of flowrate ratio X(Q), see: motorized syringe pump), the first viscometer and the second viscometer measuring the viscosity of the sample solution at a different shear rates (pg. 21732/3.2 Detection of flowrate ratio X(Q), see: Qa, Qr); and
a computer system configured to monitor and measure rheological properties during the interval of time of the sample solution under at least the first shear rate in the first viscometer and the second shear rate in the second viscometer, wherein the computer system is programmed to determine a degree of non-Newtonian behavior by determining ηr vs. < γ >, wherein ηr is the reduced viscosity and < γ > is the average shear rate (pg. 21731/2 Working principle of differential capillary viscometer), 
wherein the rheological properties comprises a viscosity of the sample solution (Fig. 3, Fig. 4), and
wherein the interval of time includes a reaction, such that measurements are made on a continuous flow of sample, over an interval of time that includes a reaction (pg. 21733-21734/4 Results & discussion).
Regarding claim 3, Wunderlich further discloses the two or more viscometers are coupled with each other (Fig. 1, see: reference channel, analyzer channel).
Regarding claim 4, Wunderlich further discloses an injector coupled with the at least one pump and the two or more viscometers, wherein the injector is configured to introduce a flow of the sample solution as pulses of discrete volume through the two or more viscometers (Fig. 1, see: feeding channel).
 the at least one pump is configured to introduce a sample solution continuously through the two or more viscometers during an interval of time (pg. 21732/3.2 Detection of flowrate ratio X(Q), see: motorized syringe pump).
Regarding claim 7, Wunderlich further discloses the first viscometer and the second viscometer are single capillary viscometers (Fig. 1, see: reference channel, analyzer channel).
Regarding claim 8, Wunderlich further discloses the sample solution comprises a polymer and a change of an experimental parameter of the sample solution is made between at least two of the two or more viscometers, wherein the change is an increase or decrease in a polymer concentration between the at least two of the two or more viscometers (pg. 21733/3.3 Tested model fluids, see: polyacrylamide).
Regarding claim 10, Wunderlich further discloses the sample solution comprises a polymer (pg. 21733/3.3 Tested model fluids, see: polyacrylamide) and wherein the device is configured to increase or decrease a flow rate of the sample solution through the at least two or more viscometers to increase or decrease a shear rate of the sample solution between the at least two of the two or more viscometers (pg. 21732/3.2 Detection of flowrate ratio X(Q), see: motorized syringe pump which is fully capable of increasing/decreasing a shear rate in the reference/analyzer channels).
Regarding claim 11, Wunderlich further discloses the flow rate is increased or decreased intermittently or incrementally (pg. 21732/3.2 Detection of flowrate ratio X(Q), see: motorized syringe pump which is fully capable of increasing/decreasing a shear rate intermittently/incrementally in the reference/analyzer channels).
Regarding claim 12, Wunderlich further discloses the flow rate is increased or decreased continuously (pg. 21732/3.2 Detection of flowrate ratio X(Q), see: motorized syringe pump which is fully capable of increasing/decreasing a shear rate continuously in the reference/analyzer channels).
Regarding claim 13, Wunderlich further discloses a detector for measuring polymer concentration of the sample solution, wherein the device is further configured for injection of discrete amounts of the continuous flow of sample solution into the detector at intervals separated in time (pg. 21733/3.3 Tested model fluids, see: cone-plate rheometer which is fully capable of having discrete amounts of the sample solution injected therein and extrapolating the polymer concentration from the shear rate), and configured for continuous flow of sample solution through the two or more viscometers (pg. 21732/3.2 Detection of flowrate ratio X(Q), see: motorized syringe pump which is fully capable of providing continuous flow of sample solution through the reference/analyzer channels).
Regarding claim 33, Wunderlich discloses a device comprising:
two or more viscometers  (Fig. 1, see: reference channel, analyzer channel);
at least one pump configured to introduce a sample solution through the two or more viscometers during an interval of time (pg. 21732/3.2 Detection of flowrate ratio X(Q), see: motorized syringe pump), each of the two or more viscometers measuring the same sample solution at a different shear rate (pg. 21732/3.2 Detection of flowrate ratio X(Q), see: Qa, Qr); and
r vs. <γ>, wherein ηr is the reduced viscosity and <γ> is the average shear rate, 677789210.1Application No.: 16/082,818Docket No.: 085327-605220wherein the rheological properties comprises a viscosity of the sample solution and, wherein the interval of time includes a reaction, such that measurements are made on a continuous flow of sample, over an interval of time, that includes a reaction (Fig. 3; Fig. 4; pg. 21733-21734/4 Results & discussion).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 15-16, 30, 31, 34, and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wunderlich et al. (Differential capillary viscometer for measurement of non-Newtonian fluids), in view of Reed (US 2009/0306311 A1).
Regarding claims 15 and 16, Wunderlich does not explicitly disclose a detector for measuring polymer concentration of the sample solution, an ACOMP unit configured to provide sample to the at least one pump, and a reaction control unit configured to control a polymerization reaction based on measurements obtained by the computer system.
Reed teaches an analogous viscosity monitoring device comprising a plurality of capillary viscometers configured to automatically control and monitor polymerization via (Fig. 1-4, see: ACOMP detector train 5), and a reactor controller (Claim 82).  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to utilize the differential capillary viscometer disclosed by Wunderlich, in the device taught by Reed, since such a modification would have eliminated moving parts in the viscometer in complex fluid processing application (Wunderlich: pg. 21734/4.4 Conclusion).
Regarding claim 30, Wunderlich further discloses a detector for measuring polymer concentration of the sample solution during the interval of time (pg. 21733/3.3 Tested model fluids, see: cone-plate rheometer which is fully capable of extrapolating the polymer concentration from the shear rate).
Regarding claims 31 and 34, Wunderlich does not explicitly disclose the first viscometer is in series with the second viscometer.
Reed teaches an analogous viscosity monitoring device comprising a plurality of capillary viscometers arranged in a plurality of different arrangements including parallel to each other, and in series with each other (Fig. 1-4, see: plurality of multiple detection modules 10; [0159], see: multiple individual capillary viscometers).  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to rearrange the parallel viscometers in the device of Wunderlich into an equivalent series configuration, as taught by Reed, since it has been held that rearranging parts of an invention involves only routine skill in the art while the device having the claimed dimensions would not perform differently than the prior art device, In re Japikse, 86 USPQ 70.
(Fig. 1, see: dr, da).

Response to Arguments
Applicant's arguments filed 09/07/2021 have been fully considered but they are not persuasive.
The Examiner respectfully disagrees with the Applicant’s assertion that Wunderlich discloses the use of only a single viscometer.  The reference channel and analyzer channel are each being interpreted as being analogous to the instantly recited “first viscometer” and “second viscometer”.  As Wunderlich explicitly discloses each channel having its own width and length, each channel would comprise its own shear rate.
The Examiner respectfully disagrees with the Applicant’s assertion that Wunderlich fails to teach or suggest “the first viscometer has a first radius and the second viscometer has a second radius that is different from the first radius” as recited in claim 1.  Wunderlich explicitly discloses the reference channel and analyzer channels comprise distinct lengths (Lr, La) and distinct widths (dr, da).
The Examiner respectfully disagrees with the Applicant’s assertion that Wunderlich fails to teach or suggest “the first viscometer and the second viscometer are operable to make continuous measurements of viscosity of the sample solution at different shear rates”.  It is the position of the Examiner that the differential viscometer disclosed by Wunderlich is fully capable of performing “continuous measurements of viscosity of the sample solution at different shear rates” due to the flow through configuration of the device (Fig. 1).  The disclosure of calibration and validation procedures does not limit the operational capabilities of the prior art device.
The remaining arguments have been considered, but are moot in view of the new grounds of rejection, necessitated by the claim amendments.

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J EOM whose telephone number is (571)270-7075.  The examiner can normally be reached on Monday-Friday (9:00AM-5:00PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 5712721254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ROBERT J EOM/           Primary Examiner, Art Unit 1797